                                           Case 3:20-cv-05631-SK Document 22 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMARLA CROOKS,                               Case No. 20-cv-05631-SK
                                   8                  Plaintiff,
                                                                                       ORDER GRANTING REQUEST TO
                                   9            v.                                     DISMISS
                                  10     MITCHELL MOSCHETTI,
                                                                                       Regarding Docket No. 21
                                  11                  Defendant.

                                  12          The Court HEREBY GRANTS Plaintiff’s request to dismiss this action.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: February 17, 2021

                                  15                                               ______________________________________
                                                                                   SALLIE KIM
                                  16                                               United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
